ACCEPTED
                                                                                                             04-15-00132-CV
                                                                                                FOURTH COURT OF APPEALS
                                                                                                       SAN ANTONIO, TEXAS
                                                                                                        4/20/2015 4:46:02 PM
                                                                                             5 Houston CenterKEITH HOTTLE
                                                                                                                      CLERK
                                                                              1401 McKinney Street, Suite 2250
                                                                                      Houston, TX 77010-4035
RUSTY HARDIN & ASSOCIATES, LLP                                                               p: 713.652.9000
       ATTORNEYS AT LAW                                                                www.rustyhardin.com
                                                                                         FILED IN
                                                                                  4th COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                  4/20/2015 4:46:02 PM
                                                                                    KEITH E. HOTTLE
                                                                                          Clerk

                                              February 26, 2015

      Fourth Court of Appeals
      Keith E. Hottle, Clerk
      300 Dolorosa, Suite 3200
      San Antonio, Texas 78205

              Re:     04-15-100132-CV;
                      Armando Hernandez, Nancy Hernandez v. Mario Saldivar, et al.

      Dear Mr. Hottle:

             This letter serves as notice ofthe payment of the reporter's fee for preparing the record in
      the above-entitled matter as evidenced by the attached correspondence.

                                                    Sincerely,




                                                    Bob Wynne

      /rap
      Enclosure
                                                                                            5 Houston Center
                                                                               1401 McKinney Street, Suite 2250
                                                                                       Houston, TX 77010-4035
RUSTY HARDIN & ASSOCIATES, LLP                                                                p: 713.652.9000
       ATTORNEYS AT LAW                                                                 www.rustyhardin.com




                                                April20, 2015


      Via Federal Express

      Maria F attahi, Court Reporter
      Paul Elizondo Tower
      101 W. Nueva Street, Suite 301
      San Antonio, Texas 78205

              Re:     Cause No. 2014-CI-17077; Hernando Hernandez and Nancy Hernandez v. Mario
                      Saldivar, et al.; in the 150th Judicial District Court of Bexar County, Texas

                      On Appeal to the Fourth Court of Appeals; 04-15-000132-CV; Armando
                      Hernandez and Nancy Hernandez, Appellants v. Mario Saldivar, et al., Appellees

      Dear Ms. Fattahi,

              Enclosed is our firm check in the amount of $1,601.71 representing the following:

              1. $1 ,3 21.71 for preparation of the transcript of the hearing in the above-entitled matter
                 on February 23-27, 2015. We are requesting a digital copy of the transcript, and state
                 that no exhibits are needed; and

              2. $280.00 for expedited copies requested by Mr. Wynne during the hearing.

              Please feel free to contact me if you have any questions.

                                                    Sincerely,



                                                    Rachael A. Parks
                                                    Legal Assistant to Bob Wynne

      /rap
      Enclosure
 From: (713) 652-9000            Origin ID: EIXA                     Ship Date: 20APR15
 Rachael Parks                                     ~.
                                                    Express
                                                                     ActWgt: 1.0 LB
 Rusty Hardin & Associates LLP                                       CAD: 106194671/INET3610



                                                   ~
 140"1 McKinney Street
 Suite 2250                                                          Delivery Address Bar Code
 HOUSTON, TX 77010
                                                   Jl51215022303uv
                                                                             1111111111111111111111111111111111111111111111111111111111111111111111
 SHIP TO: (210) 335-1594                       BILL SENDER
                                                                     Ref#         2966.01
 Maria Fattahi, Court Reporter                                       Invoice#
                                                                     PO#
 Bexar County District Court                                         Dept#
 101 W. Nueva Street
 Suite 301
 SAN ANTONIO, TX 78205
                                                                                                                             TUE- 21 APR AA
--------------------1                                                 TRK#      77341222 3565                           STANDARD OVERNIGHT
                                                                      [Qfu]
                                                                                                                                                      78205
                                                                      ARSVZA                                                                            TX-US

                                                                                                                                                       SAT




                                                                                        537J2!8FC5/EE48



After printing this label:
1. Use the 'Print' button on this page to print your label to your laser or Inkjet printer.
2. Fold the printed page along the horizontal line.
3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

Warning: Use                       original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in additional billing charges, along with the cancellation of
your Fed Ex
Use of this system constitutes your agreement to the service conditions in the current Fed Ex Service Guide, available on fedex.com.FedEx will not be responsible for any claim in excess of $100 per
package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation, unless you declare a higher value, pay an additional charge, document your actual loss and file a timely
claim. Limitations found in the current Fed Ex Service Guide apply. Your right to recover from Fed Ex for any loss, including intrinsic value of the package, loss of sales, income interest, profit, attorney's
fees, costs, and other forms of damage whether direct, incidental, consequential, or special is limited to the greater of $100 or the authorized declared value. Recovery cannot exceed actual documented
loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry, precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time
limits, see current Fed Ex Service Guide.